Citation Nr: 1429366	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The appellant served on active duty from November 2004 to July 2005.  He also had multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Naval Reserve prior to this time, as discussed below.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over this case was subsequently transferred to the VARO in Houston, Texas, and that office forwarded the appeal to the Board.

The Board notes that in March 2008, the appellant executed an appointment form (VA Form 21-22) in favor of Disabled American Veterans (DAV).  The form does not contain a revocation.  However, in an April 2014 memorandum, DAV wrote that the appellant had revoked its representation in favor of the Texas Veterans Commission (TVC).  DAV attached a document so indicating.  There is, however, no Form 21-22 in favor of TVC.  As DAV's representation has been revoked, but there is no Form 21-22 in favor of TVC, and such is required in order for the appellant to be represented by TVC, the Board will consider the appellant to be unrepresented at this time.  38 C.F.R. § 14.631(a) (2013).  There is no prejudice to the appellant by this action as the matter is being remanded.  If he desires to appoint a representative, he may do so while the case is undergoing remand development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant had multiple periods of service in the Naval Reserve prior to his period of active duty service noted above.  Compensation is warranted for disability due to disease or injury incurred in "the active military or air service."  38 U.S.C.A. §§ 1110, 1131.  The term "active military or air service" includes both active duty and any period of ACDUTRA during which an individual was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24).   It also includes any period of INACDUTRA during which an individual was disabled from an injury incurred or aggravated in line of duty.

The appellant's bilateral hearing loss disability and tinnitus first manifested prior to his period of active duty service.  The AOJ requested a medical opinion as to whether the appellant's preexisting hearing loss and tinnitus were aggravated by his period of active duty service, and such opinion was given in April 2012.  Given the above principles, it must also be determined whether the appellant's hearing loss or tinnitus were due to a disease or injury during a period of ACDUTRA.  The claims file contains a document entitled, "Abstract of Service and Medical History," which indicates that the appellant had various periods of ACDUTRA, active training (AT), and drill pay status (DPS) from August 1987 to June 2004.  A medical opinion should therefore be obtained as to whether the appellant's hearing loss or tinnitus first manifested during a period of ACDUTRA or, if due to acoustic trauma (possibly as an injury) during a period of INACDUTRA.  The appellant has also been diagnosed with bilateral carpal tunnel syndrome, and an opinion should be obtained as to whether this disability had its onset during a period of ACDUTRA or is related to the appellant's period of active duty service.

Finally, given that the claims are being remanded, the Board notes that the appellant's service personnel records are contained on two compact discs.  It would be helpful to the Board if the materials on these discs were accessed, printed out, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the appellant desires to be represented and, if so, take appropriate steps to assist him in obtaining representation.

2.  Access, print out, and associate with the claims file the service personnel records.  Use these records, the abstract of service and medical history, and any other appropriate documents, to determine the appellant's periods of ACDUTRA and INACDUTRA.  If needed, additional development to confirm all dates of duty should be undertaken.  If appellant needs to be contacted to assist in determining these dates of duty, he should be requested to assist as needed.

3.  Request an opinion from an appropriate health care professional as to the etiology of the appellant's hearing loss disability and tinnitus.  The claims file must be sent to the examiner for review.

The health care professional should indicate whether it is as least as likely as not (50 percent probability or more) that the appellant's hearing loss and/or tinnitus had their onset during a period of ACDUTRA or INACDUTRA.  The health care professional should be specifically informed of the periods of ACDUTRA and INACDUTRA.

A complete rationale should accompany any opinion provided.

4.  Schedule the appellant for a VA examination as to the etiology of his bilateral CTS.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the appellant's CTS is related to his period of active duty service or had its onset during a period of ACDUTRA.

A complete rationale should accompany any opinion provided.

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral hearing loss disability, tinnitus, and bilateral CTS.  If any benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



